Citation Nr: 0505258	
Decision Date: 02/24/05    Archive Date: 03/04/05

DOCKET NO.  01-06 837A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to financial assistance in the purchase of an 
automobile and adaptive equipment or adaptive equipment only.


REPRESENTATION

Appellant represented by:	Arizona Department of 
Veterans' Services


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from January 1964 to 
February 1968, and from November 1973 to October 1981.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2001 rating decision of the Phoenix, 
Arizona Regional Office (RO) of the United States Department 
of Veterans' Affairs (VA).  In that decision, the RO denied 
entitlement to financial assistance in the purchase of an 
automobile and adaptive equipment or adaptive equipment only.  
In September 2003, the Board remanded the case for the 
development of additional relevant evidence.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran is service connected, in pertinent part, for 
residuals of a right forearm gunshot wound, with ulnar 
radiculopathy, evaluated as 40 percent disabling; and for 
residuals of a left great toe gunshot wound, with retained 
foreign body and degenerative changes, evaluated as 20 
percent disabling.

3.  The veteran's service connected right arm and hand 
disability does not equate to the loss of use of his right 
hand.

4.  The veteran's service connected left great toe disorder 
does not equate to the loss of use of his left foot.


CONCLUSION OF LAW

The criteria for financial assistance in the purchase of an 
automobile and adaptive equipment or adaptive equipment only 
are not met.  38 U.S.C.A. §§ 3901, 3902, 5103, 5103A, 5197 
(West 2002); 38 C.F.R. §§ 3.159, 3.808 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veteran's Claims Assistance Act (VCAA), and its 
implementing regulations, address VA's duties to notify a 
claimant of information and evidence necessary to 
substantiate a claim for VA benefits, and to assist a 
claimant in obtaining such evidence.   See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, and 5126 (West 2002 & Supp. 
2004); 38 C.F.R. § 3.102, 3.156, 3.159, and 3.326 (2004).  VA 
is not required to provide assistance to a claimant, however, 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  38 U.S.C.A. § 5103A.

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In February and November 2001 letters, the 
RO notified the veteran of the information and evidence 
needed to substantiate his claim, of what part of that 
evidence he was to provide, and of what part of the evidence 
VA would attempt to obtain.

Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  In this case, the veteran's 
claims file contains medical records regarding his service-
connected disabilities.  The veteran had a VA medical 
examination in January 2004 that addressed his disabilities 
that are relevant to the claim on appeal.  In the November 
2001 letter, the RO asked the veteran submit relevant 
evidence, and to advise VA if there were any other 
information or evidence he considered relevant to his claim.  
Thus, VA's duty to assist has been fulfilled.

Fourth, the appellant was not prejudiced by VA's issuance of 
the November 2001 VCAA letter after the adverse February 2001 
rating decision.  The United States Court of Appeal for 
Veterans Claims (Court) has held that a claimant is entitled 
to VCAA notice prior to initial adjudication of the claim.  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  The 
Court explained in Pelegrini, however, that failure of an 
agency of original jurisdiction (AOJ) (in this case, the RO) 
to give a claimant the notices required under the VCAA prior 
to an initial unfavorable adjudication of the claim does not 
require the remedy of voiding the AOJ action.  Rather, it is 
sufficient remedy for the Board to remand the case to the AOJ 
to provide the required notice, and for VA to follow proper 
processes in subsequent actions.  Id.  

In this case, the Board remanded the case in September 2003.  
Prior to that remand, in November 2001, the RO provided the 
required notices.  The lack of full notice prior to the 
initial decision is corrected, and the veteran has had 
adequate time to substantiate his claim since the November 
2001 notice.

Finally, to the extent that VA may have failed to fulfill any 
duty to notify and assist the veteran, the Board finds that 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  
In this case, however, because there is not a scintilla of 
evidence that any failure on the part of VA to further comply 
with the VCAA reasonably affects the outcome of this case, 
the Board finds that any such failure is harmless.  While 
perfection is an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

Entitlement to an Automobile and/or Adaptive Equipment

A certification of eligibility for financial assistance in 
the purchase of one automobile or other conveyance and 
necessary adaptive equipment will be made where the veteran's 
service-connected disabilities result in one of the 
following: (i) loss or permanent loss of use of one or both 
feet; (ii) loss or permanent loss of use of one or both 
hands; or (iii) permanent impairment of vision of both eyes, 
with central visual acuity of 20/200 or less in the better 
eye, with corrective glasses.  For entitlement to assistance 
in the purchase of adaptive equipment only, the veteran must 
have, as the result of service-connected disease or injury, 
ankylosis of one or both knees or one or both hips.  
38 U.S.C.A. §§ 3901, 3902; 38 C.F.R. § 3.808.
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a claim, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107.

The veteran has service-connected disabilities of the right 
arm and left foot due to wounds sustained in combat and while 
cleaning a rifle.  Medical records reflect that the veteran 
is right handed.  

In 2000, the veteran filed a claim for financial assistance 
in the purchase of an automobile and adaptive equipment, or 
adaptive equipment only.  In statements submitted in 2001, he 
asserts that he had loss of use of his right arm, and that he 
uses a prosthetic device, a brace, on his right arm.

At a January 2004 VA medical examination the veteran reported 
that he wore a brace on his right arm at night and four to 
six days per week.  He stated that he wrote with his right 
hand, but had to stop and rest and could not write for long 
periods.  He indicated that he used his left hand for eating, 
driving, and most other actions.  He related that he had 
problems using tools, and that he had minimal use of his 
right arm overall.  On examination, the veteran's right elbow 
lacked 10 degrees of full extension.  There was tenderness to 
palpation of the right elbow, and decreased sensation in the 
right elbow, arm, and hand.  The grasp of the right hand was 
1 to 2 out of 5.  The veteran could approximate the tip of 
each finger with his right hand, but with very poor pressure.

The veteran also reported that he had pain in his left great 
toe with walking, and that he walked on the side of his left 
foot.  He stated that he could not walk barefoot.  He 
indicated that he had to stop and rest with prolonged 
walking, and that even with resting he could not walk more 
than a mile.  The examiner observed the veteran walking on 
the side of his left foot on one occasion during the 
examination, but not at other times during the examination.  
There was slight tenderness to palpation of the left great 
toe, with some weakness of the extensors and inability to 
extend.

The veteran has diminished endurance, strength, and overall 
function of the right arm and hand.  His disability does not, 
however, reach the level of loss of use of the right hand.  
He is able to perform some functions with his right hand for 
limited periods.  The veteran's left foot function is 
limited, but not so limited as to equate to a loss of use.  
He can bear weight on the foot and walk for limited 
distances.  As the veteran does not have loss of use of a 
hand or foot, and does not have any of the other qualifying 
service connected disabilities, he does not meet the criteria 
for financial assistance in the purchase of an automobile and 
adaptive equipment or adaptive equipment only.  His claim is 
denied.


ORDER

Entitlement to financial assistance in the purchase of an 
automobile and adaptive equipment or adaptive equipment only 
is denied.


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


